—In an action to recover royalties from the sale of recordings pursuant to an alleged written agreement, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated April 9, 1998, as granted that branch of the defendants’ motion which was to reduce damages or direct a new trial to the extent of ordering a new trial on the issue of damages unless she agreed to reduce the jury verdict from the sum of $263,500 to the sum of $131,750, and the defendants cross-appeal from so much of the same order as denied that branch of their motion which was to set aside the verdict and dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements.
*537We find no basis to reverse or modify the order under review. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.